            Case 1:19-cv-03283-RDM Document 18 Filed 01/22/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

NORTHWEST IMMIGRANT RIGHTS                     )
PROJECT,                                       )
                                               )
                      Plaintiff,               )
                                               )
       v.                                      )
                                                 Case No. 19-cv-03283-RDM
                                               )
UNITED STATES CITIZENSHIP AND                  )
IMMIGRATION SERVICES,                          )
                                               )
                      Defendant.
                                               )
                                               )

                                   NOTICE OF APPEARANCE

       David A. Schnitzer hereby enters his appearance as counsel for amici curiae

ORGANIZATIONS SERVING IMMIGRANT SURVIVORS OF VIOLENCE. He was

admitted to practice before this Court on January 5, 2015 (Bar ID No. 1022420).



                                            Respectfully submitted,
Dated: January 22, 2020



                                            /s/ David A. Schnitzer
                                                 David A. Schnitzer, SBN 1022420
                                                 GIBSON, DUNN & CRUTCHER LLP
                                                 1050 Connecticut Avenue, N.W.
                                                 Washington, DC 20036-5306
                                                 Telephone: 202.955.8500
                                                 Facsimile:   202.467.0539

                                                Attorney for Amici Curiae Organizations
                                                Serving Immigrant Survivors of Violence
